DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on February 15, 2022m.  Claims 1 – 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed on February 15, 2022 has been dis-approved.    

This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

Therefore, the Double Patenting rejection raised in the Non-Final Office Action mailed on October 15, 2021 is still valid and still stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,888,078 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 18 of U.S. Patent No. 10,888,078 B2 and the instant patent application 17/115,683 BOTH set forth: 
“A fishing pole caddy, comprising: a) a first strap having an interior end and an exterior end; 
b) a second strap having an interior end and an exterior end the interior end of the second strap being selectably removably coupled to the interior end of the first strap by a coupling device; 
c) an effective length adjustment device functionally coupled to at least one of the first strap and second strap such that an effective length thereof is adjustable; 
d) a first sheath coupled to the exterior end of the first strap and shaped and orientated to receive an end of a fishing pole from an interior direction corresponding 
e) a second sheath coupled to the exterior end of the second strap and shaped and orientated to receive an end of a fishing pole from an interior direction corresponding with the interior end of the second strap, wherein the second sheath is sufficiently rigid to keep itself open to receive during use; 
further comprising a movable handle coupled to at least one of the first and second straps;
further comprising a pair of coupling members each disposed at the exterior end of the first and second straps;  
wherein the coupling members is a coupling member selected from the group consisting of: clips, hooks, anchors, rings, buttons, hook and loops, hoops, fasteners- snaps, pins, zippers, ties, friction fittings, and buckles;  
further comprising a shoulder strap coupled to the pair of coupling members;  
wherein the first and second straps are rigid along their entire lengths;  
wherein the first and second straps are flat;
wherein the coupling device is a quick connect disconnectable by a single hand; and
wherein the coupling device is a length of highly elastic cord.”  

“A fishing pole caddy, comprising: a) a first strap having an interior end and an exterior end: 
b) a second strap having an interior end and an exterior end, the interior end of the second strap being selectably removably coupled to the interior end of the first a coupling device; wherein the coupling device is a quick connect disconnectable by a single hand: 
c) an effective length adjustment device functionally coupled to at least one of the first strap and second strap such that an effective length thereof is adjustable; and 
d) a first sheath coupled to the exterior end of the first strap and shaped and orientated to receive an end of a fishing pole from an interior direction corresponding with the interior end of the first strap, wherein the first sheath is sufficiently rigid to keep itself open to receive during use; 
 	further comprising a second sheath coupled to the exterior end of the second strap and shaped and orientated to receive an end of a fishing pole from an interior direction corresponding with the interior end of the second strap, wherein the second sheath is sufficiently rigid to keep itself open to receive during use;
further comprising a movable handle coupled to at least one of the first and second straps;  
	further comprising a pair of coupling members each disposed at the exterior end of the first and second straps;
  	wherein the coupling members is a coupling member selected from the group consisting of: clips, hooks, anchors. rings, buttons, hook and loops, hoops, fasteners, snaps, pins, zippers, ties, friction fittings, and buckles;
further comprising a shoulder strap coupled to the pair of coupling members;
wherein the first and second straps are rigid along their entire lengths;
wherein the first and second straps are flat; and
wherein the coupling device is a length of highly elastic cord.”  

“A fishing pole caddy, comprising: a) a first strap having an interior end and an exterior end: 
b) a second strap having an interior end and an exterior end, the interior end of the second strap being selectably removably coupled to the interior end of the first strap by a coupling device; wherein the coupling device is a quick connect disconnectable by a single hand; wherein the coupling device is a length of highly elastic cord; 
c) an effective length adjustment device functionally coupled to at least one of the first strap and second strap such that an effective length thereof is adjustable; 
d) a first sheath coupled to the exterior end of the first strap and shaped and orientated to receive an end of a fishing pole from an interior direction corresponding with the interior end of the first strap, wherein the first sheath is sufficiently rigid to keep itself open to receive during use: 
e) a second sheath coupled to the exterior end of the second strap and shaped and orientated to receive an end of a fishing pole from an interior direction corresponding with the interior end of the second strap, wherein the second sheath is sufficiently rigid to keep itself open to receive during use; 
f) a movable handle coupled to at least one of the first and second straps: 
g) a pair of coupling members each disposed at the exterior end of the first and second straps; wherein the coupling members is a coupling member selected from the group consisting of: clips, hooks, anchors, rings, buttons, hook and loops, hoops, fasteners, snaps, pins, zippers, ties, friction fittings, and buckles; wherein the first and lengths: wherein the first and second straps are flat: and
h) a shoulder strap coupled to the pair of coupling members.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Korean Patent Number 2011008254) to Jeong in view of (U.S. Patent Number 5,165,584) to Meagher et al., and (U.S. Patent Publication Number 2013 / 0306506) to Fraser and (U.S. Patent Number 4,456,284) to Saka.
Regarding claim 1, Jeong discloses the fishing pole caddy, comprising: a) the first strap (230) having an interior end and an exterior end (See Figure 1); 
d) the first sheath (220) coupled to the exterior end of the first strap (230) and shaped and orientated to receive an end of the fishing pole (See Abstract) from an interior direction corresponding with the interior end of the first strap (230), 
e) the second sheath (210) coupled to the exterior end of the strap (230) and shaped and orientated to receive an end of the fishing pole (See Abstract) from an interior direction corresponding with the interior end of the strap (230). 

[AltContent: textbox (Strap Exterior End)][AltContent: textbox (Strap Exterior End)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strap (230))][AltContent: textbox (1st Sheath (220))][AltContent: textbox (2nd Sheath (210))][AltContent: textbox (Fishing Caddy (200))]				
    PNG
    media_image1.png
    453
    144
    media_image1.png
    Greyscale


However, Jeong does not disclose b) the second strap having an interior end and an exterior end the interior end of the second strap being selectably removably coupled to the interior end of the first strap by the coupling device; 
c) an effective length adjustment device functionally coupled to at least one of the first strap and second strap such that an effective length thereof is adjustable. 
Meagher et al., teaches b) the second strap (16) having the interior end (17) and the exterior end, the interior end (17) of the second strap (16) selectably removably coupled to the interior end (37) of the first strap (15) by the coupled device (21, 19 & 39); c) the effectively length adjustment device (41) functionally coupled to at least one 
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make b) the second strap having the interior end and the exterior end, the interior end of the second strap selectably removably coupled to the interior end of the first strap by the coupled device; c) the effectively length adjustment device functionally coupled to at least one of the first strap and the second strap such that the effective length thereof is adjustable as taught by Meagher et al., with the fishing pole caddy of Jeong in order to easily detach strap members when desired to easily insert or remove the recreational sporting equipment when desired.
However, Jeong does not disclose wherein the first sheath is rigid to keep itself open to receive during use.
Fraser teaches wherein the first sheath (14) is the rigid (i.e. Metal Alloy) (See Paragraph 0019) to keep itself open to receive during use (See Figures 1, 2, & 3).
It would have been obvious to one having ordinary skill in the art at the art the time the invention was effectively filed to make wherein the first sheath is rigid to keep itself open to receive during use as taught by Fraser with the fishing pole caddy of Jeong in order to protective storage protection.
Moreover, Jeong does as modified by Fraser does not explicitly disclose the second sheath is rigid to keep itself open to receive during use.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second sheath rigid to keep itself open to 
However, Jeong does not disclose wherein both the first and second sheath have the flexible loop extending from the side thereof.
Saka teaches wherein both the first and second sheath (16 & 26) have the flexible loop (40 & 42) extending from the side thereof (See Column 3, lines 26 – 36) (See Figures 1, 2 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make both the first and second sheath have the flexible loop extending from the side thereof as taught by Saka with the fishing pole caddy of Jeong in order to allow the user to insert their hands (See Column 3, lines 29 – 31).

Regarding claim 2, Jeong as modified by Meagher et al., discloses the movable (i.e. via (35) in Figure 1) handle (i.e. Loop Portion (36) in Figure 1) coupled to at least one of the first strap (15) (See Figure 1).

Regarding claim 8, Jeong as modified by Meagher et al., discloses wherein the coupling device (21, 19 & 39) is the quick connect disconnectable by the single hand (See Figure 1).

Regarding claim 10, Jeong discloses the fishing pole caddy, comprising: a) the first strap (230) having an interior end and an exterior end (See Figure 1); 

However, Jeong does not disclose b) the second strap having an interior end and an exterior end the interior end of the second strap being selectably removably coupled to the interior end of the first strap by the coupling device; wherein the coupling device is the quick connect disconnectable by the single hand; and
c) an effective length adjustment device functionally coupled to at least one of the first strap and second strap such that an effective length thereof is adjustable. 
Meagher et al., teaches b) the second strap (16) having the interior end (17) and the exterior end, the interior end (17) of the second strap (16) selectably removably coupled to the interior end (37) of the first strap (15) by the coupled device (21, 19 & 39); wherein the coupling device (21, 19 & 39) is the quick connect disconnectable by the single hand (See Figure 1); and
c) the effectively length adjustment device (41) functionally coupled to at least one of the first strap (15) and the second strap such that the effective length thereof is adjustable.
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make b) the second strap having the interior end and the exterior end, the interior end of the second strap selectably removably coupled to the interior end of the first strap by the coupled device; wherein the coupling device is the quick connect disconnectable by the single hand; and c) the effectively length adjustment device functionally coupled to at least one of the first strap and the 
However, Jeong does not disclose wherein the first sheath is rigid to keep itself open to receive during use.
Fraser teaches wherein the first sheath (14) is the rigid (i.e. Metal Alloy) (See Paragraph 0019) to keep itself open to receive during use (See Figures 1, 2, & 3).
It would have been obvious to one having ordinary skill in the art at the art the time the invention was effectively filed to make wherein the first sheath is rigid to keep itself open to receive during use as taught by Fraser with the fishing pole caddy of Jeong in order to protective storage protection.
However, Jeong does not disclose wherein both the first and second sheath have the flexible loop extending from the side thereof.
Saka teaches wherein both the first and second sheath (16 & 26) have the flexible loop (40 & 42) extending from the side thereof (See Column 3, lines 26 – 36) (See Figures 1, 2 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make both the first and second sheath have the flexible loop extending from the side thereof as taught by Saka with the fishing pole caddy of Jeong in order to allow the user to insert their hands (See Column 3, lines 29 – 31).


However, Jeong does as modified by Fraser does not explicitly disclose the second sheath is rigid to keep itself open to receive during use.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second sheath rigid to keep itself open to receive during use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 12, See Claim 2 rejection above.

Claims 3, 4, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (Korean Patent Number 2011008254) to Jeong, (U.S. Patent Number 5,165,584) to Meagher et al., (U.S. Patent Publication Number 2013 / 0306506) to Fraser and (U.S. Patent Number 4,456,284) to Saka as applied to claim 1 above, and further in view of (U.S. Patent Number 2,779,521) to Granberg.
Regarding claim 3, Jeong as modified above does not disclose further comprising the pair of coupling members each disposed at the exterior end of the first and second straps.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of coupling members each disposed at the exterior end of the first and second straps as taught by Granberg with the fishing pole caddy of Jeong in order to provide strap anchoring means and / or means for strap accessory attachment.

Regarding claim 4, Jeong as modified by Granberg discloses wherein the coupling members is the coupling member (6 & 2) selected from the group consisting of: rings (See Figure 1).

Regarding claim 13, See Claim 3 rejection above.

Regarding claim 14, See Claim 4 rejection above.

Claims 5, 6, 7, 15, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (Korean Patent Number 2011008254) to Jeong, (U.S. Patent Number 5,165,584) to Meagher et al., (U.S. Patent Publication Number 2013 / 0306506) to Fraser; (U.S. Patent Number 4,456,284) to Saka and (U.S. Patent Number 2,779,521) to Granberg as applied to claim 4 above, and further in view of (U.S. Patent Number 6,155,001) to Marin.

Marin teaches the shoulder strap (7) coupled to the pair of coupling members (i.e. Rings in Figures 4 & 5) (See Figures 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shoulder strap coupled to the pair of coupling members a taught by Marin with the fishing pole caddy in order to provide hands free portable transportation.

Regarding claim 6, Jeong as modified by Meagher et al., does not disclose the first and second straps (15 & 16) are rigid along their entire lengths.
Meagher recites: “The embodiment of the present invention is intended to be merely exemplary and those skilled in the art shall be able to make numerous variations and modifications to it without departing from the spirit of the present invention.  All such variations and modifications are intended to be within the scope of the present invention as defined in the appended claims.”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second strap rigid along their entire lengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 7, Jeong discloses the strap (230) is flat (See Figure 1).

Furthermore, Jeong as modified by Fraser discloses the strap (26) is flat (See Figures 2 & 7).

Regarding claim 15, See Claim 5 rejection above.

Regarding claim 16, See Claim 6 rejection above.

Regarding claim 17, See Claim 7 rejection above.

Claim 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (Korean Patent Number 2011008254) to Jeong, (U.S. Patent Number 5,165,584) to Meagher et al., (U.S. Patent Publication Number 2013 / 0306506) to Fraser and (U.S. Patent Number 4,456,284) to Saka as applied to claim 1 above, and further in view of (U.S. Patent Number 5,915,336) to Watson.
Regarding claim 9, Jeong as modified above does not disclose wherein the coupling device is the length of highly elastic cord.
Watson teaches the strap (10) comprising the coupling device (20) is the length of highly elastic cord (See Figures 1 & 4) for the purpose of providing yielding elastically when tensioned, to provide a more gradual application of the load and to moderate the jerk felt by both ends (See Abstract).


Regarding claim 18, See Claim 9 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (Korean Patent Number 2011008254) to Jeong in view of (U.S. Patent Number 5,165,584) to Meagher et al., (U.S. Patent Number 5,915,336) to Watson, (U.S. Patent Publication Number 2013 / 0306506) to Fraser; (U.S. Patent Number 2,779,521) to Granberg, (U.S. Patent Number 4,456,284) to Saka and (U.S. Patent Number 6,155,001) to Marin.
Regarding claim 19, Jeong discloses the fishing pole caddy, comprising: a) the first strap (230) having an interior end and an exterior end (See Figure 1); 
d) the first sheath (220) coupled to the exterior end of the first strap (230) and shaped and orientated to receive an end of the fishing pole (See Abstract) from an interior direction corresponding with the interior end of the first strap (230), 
e) the second sheath (210) coupled to the exterior end of the strap (230) and shaped and orientated to receive an end of the fishing pole (See Abstract) from an interior direction corresponding with the interior end of the strap (230); and 
the strap (230) is flat (See Figure 1). 

 Meagher et al., teaches b) the second strap (16) having the interior end (17) and the exterior end, the interior end (17) of the second strap (16) selectably removably coupled to the interior end (37) of the first strap (15) by the coupled device (21, 19 & 39); wherein the coupling device (21, 19 & 39) is the quick connect disconnectable by the single hand (See Figure 1); 
c) the effectively length adjustment device (41) functionally coupled to at least one of the first strap (15) and the second strap such that the effective length thereof is adjustable;
f) the movable (i.e. via (35) in Figure 1) handle (i.e. Loop Portion (36) in Figure 1) coupled to at least one of the first strap (15) (See Figure 1); and the first and second straps (15 & 16) are flat (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make b) the second strap having the interior end and the exterior end, the interior end of the second strap selectably removably coupled to the interior end of the first strap by the coupled device; wherein the coupling device is the quick connect disconnectable by the single hand; and c) the effectively 
Moreover, Jeong as modified by Meagher et al., does not disclose the first and second straps (15 & 16) are rigid along their entire lengths.
Meagher further recites: “The embodiment of the present invention is intended to be merely exemplary and those skilled in the art shall be able to make numerous variations and modifications to it without departing from the spirit of the present invention.  All such variations and modifications are intended to be within the scope of the present invention as defined in the appended claims.” (See Column 5, lines 1 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second strap rigid along their entire lengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
However, Jeong does not disclose wherein the coupling device is the length of highly elastic cord.
Watson teaches the strap (10) comprising the coupling device (20) is the length of highly elastic cord (See Figures 1 & 4) for the purpose of providing yielding elastically when tensioned, to provide a more gradual application of the load and to moderate the jerk felt by both ends (See Abstract).

However, Jeong does not disclose wherein the first sheath is rigid to keep itself open to receive during use.
Fraser teaches wherein the first sheath (14) is the rigid (i.e. Metal Alloy) (See Paragraph 0019) to keep itself open to receive during use (See Figures 1, 2, & 3); and the strap (26) is flat (See Figures 2 & 7).
It would have been obvious to one having ordinary skill in the art at the art the time the invention was effectively filed to make wherein the first sheath is rigid to keep itself open to receive during use as taught by Fraser with the fishing pole caddy of Jeong in order to protective storage protection.
Moreover, Jeong does as modified by Fraser does not explicitly disclose the second sheath is rigid to keep itself open to receive during use.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second sheath rigid to keep itself open to receive during use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, Jeong does not disclose further comprising the pair of coupling members each disposed at the exterior end of the first and second straps; and wherein 
Granberg teaches the pair of coupling members (6 & 2) each disposed at the exterior end of the first and second straps (5 & 1) (See Figure 1); and wherein the coupling members is the coupling member (6 & 2) selected from the group consisting of: rings (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of coupling members each disposed at the exterior end of the first and second straps; and wherein the coupling members is the coupling member selected from the group consisting of: rings as taught by Granberg with the fishing pole caddy of Jeong in order to provide strap anchoring means and / or means for strap accessory attachment.
However, Jeong does not disclose wherein both the first and second sheath have the flexible loop extending from the side thereof.
Saka teaches wherein both the first and second sheath (16 & 26) have the flexible loop (40 & 42) extending from the side thereof (See Column 3, lines 26 – 36) (See Figures 1, 2 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make both the first and second sheath have the flexible loop extending from the side thereof as taught by Saka with the fishing pole caddy of Jeong in order to allow the user to insert their hands (See Column 3, lines 29 – 31).

Marin teaches h) the shoulder strap (7) coupled to the pair of coupling members (i.e. Rings in Figures 4 & 5) (See Figures 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make h) the shoulder strap coupled to the pair of coupling members a taught by Marin with the fishing pole caddy in order to provide hands free portable transportation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734